— Mercure, J.P.
Appeal from an order of the Family Court of Schenectady County (Taub, J.H.O.), entered March 25, 2009, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10-A, to extend the placement of respondents’ children.
The underlying facts are more fully set forth in our prior decision relating to one of the subject children (Matter of Randi NN. [Joseph MM. — Kimberly MM.], 68 AD3d 1458 [2009]). Respondent Joseph MM. (hereinafter the father) and respondent Randi MM. are the parents of two children, who were born in 2005 and 2007, and placed in foster care as infants. The father appeals from a March 2009 permanency hearing order extending the children’s placement.* Inasmuch as the father has now surrendered his parental rights and has not challenged the *1087voluntariness of that surrender, this appeal is moot (see Matter of Simeon F., 58 AD3d 1081, 1081-1082 [2009], lv denied 12 NY3d 709 [2009]; Matter of Vivian OO., 34 AD3d 1084, 1085 [2006]; Matter of Natasha F., 15 AD3d 788, 789 [2005]; see also Matter of Andrew L. [Cassi M.], 68 AD3d 1477, 1478 [2009]; Matter of Norbert YY., 28 AD3d 815 [2006]; Matter of Raychael L.W., 298 AD2d 829 [2002], lv denied 99 NY2d 504 [2002]). Moreover, there is no indication that the exception to the mootness doctrine applies under the circumstances presented here (see Matter of Vivian OO., 34 AD3d at 1085; Matter of Norbert YY., 28 AD3d at 815; cf. Matter of Melinda D., 31 AD3d 24, 27-28 [2006]).
Rose, Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.

 The father’s notice of appeal is misdated. Nevertheless, we treat it as valid in the interest of justice (see CPLR 5520 [c]).